Edwards, J.:
It was held by the trial court that the agreement of April 26,1892, between the city of Binghamton and the Binghamton Street Railroad Company and the Binghamton and Port Dickinson Railroad Company, as legalized by the special act of the Legislature, passed March 28, 1893, is a valid and binding obligation on the parties. '
It was also held that the terms and provisions of the contract apply to the paving of Court street, between Liberty street and Carroll street, in Binghamton, N. T.
In the latter conclusion I am 'unable to concur.
At the time of the making of the contract the Court Street and East End Railroad was an independent company, incorporated under chapter 252 of the Laws, of 1884, , since 1887 had owned and operated its road on that part of Court street on which.the pavement in question was laid, and was in no way a party to the contract. When this company consolidated in 1894 with the Binghamton Railroad Company and with the West Side Railroad Company, the new corporation thus- formed took the name Binghamton Railroad Company.
Some confusion has arisen out of the fact that the name of this new corporation is the same as the name of the corporation formed by the consolidation in August, 1892, of the Binghamton and Port Dickinson Railroad Company and the Binghamton Street Railroad Company, the parties of the first part to the contract. Although the name is the same, the corporation is not the same. Section 71 of the Railroad Law, under which these three companies consolidated, provides that the directors of the consolidating corporations shall enter into a joint agreement which, among other things, shall state “ the name of the new corporation” and “the manner of converting the capital stock of each corporation into that of the new corporation; ” provides for obtaining the consent of two-thirds of the stockholders, and that' “ thereafter such corporations, parties *329thereto, shall' be one corporation by the name provided in such agreement.” In pursuance of the statute the joint agreement of the three companies provided that the name of the “ new corporation shall be ‘ Binghamton Railroad Company.’ ” It could as well have taken the name of either of the other corporations or a name entirely new.
At the time of this consolidation, chapter 252 of the Laws of 1884, under which the Court Street and East End Railroad was incorporated, had been repealed by chapter 565 of the Laws of 1890, the Railroad Law, and section 90 of the. latter law made that company subject to the requirements of. that act. Section 98 of that act requires that “ Every street surface railroad corporation' * * * shall have and keep in permanent repair that portion of such street, avenue or public place between its tracks, the rails of its tracks, and two feet in width outside of its tracks.” It was held in Conway v. City of Rochester (157 N. Y. 33) that this requirement includes the paving and repaving by the railroad company of the portion of the street required to be kept in repair by the company, and that the expense thereof cannot be charged on the abutting owners or on the taxpayers at large. Clearly this expense, but for the consolidation, would be an obligation of the Court Street and East End Railroad Company, and no part of it could be charged to the abutting owners or taxpayers. It is equally clear that by the provisions of sections 71 and 72 of the Railroad Law, on the consummation of the consolidation, the new corporation, the Binghamton Railroad Company, succeeded to all the rights, privileges and property of each of the three consolidating companies and also became burdened with. all the duties and obligations of each of said companies. Section 71, amended by Laws of 1892, chapter 676, and Laws of 1891, chapter 362, expressly states that “ such act of consolidation shall not release such new corporation from any of the restrictions, liabilities or duties of the several corporations so consolidated.”
How, then, was the Binghamton Railroad Company relieved of this legal obligation to pay the portion of the expense required by statute for paving Court street between. Liberty street and Carroll street'? Its counsel says it was relieved by the provisions of the contract of April 26, 1892. But the Court street and East End Railroad Company was not a party to that contract, nor was its road *330in express terms embraced within any of its provisions. The only parties to that contract, beside the city of Binghamton, were the Binghamton and Port Dickinson Railroad and the Binghamton Street Railroad, as to each of whom the agreement was that in lieu of its then existing obligations to keep the surface of the streets within the rails of its tracks and for one foot outside and to the extent of the ties in good repair, “ the said company shall hereafter pay to the city of Binghamton one-fifth of the net cost of laying new pavement between the rails of its tracks.”
The defendants contend that this exemption extends to the tracks of what was then the Court Street and East End Railroad Company by virtue of the two provisions in the contract that the “ contract shall inure to the benefits of and be binding upon its (Binghamton and Port Dickinson Railroad Company or Binghamton Street Railroad Company) successors and assigns, and to any company with which if may be hereafter merged or consolidated; ” and that “ the terms and conditions herein set forth shall apply and extend to any additions or extensions of the tracks of said railway company.”
I think these clauses are not susceptible of such a construction. What, by the first of these provisions, was to inure to the benefit of the successors or assigns of each of the contracting railroad companies, and to any company with which it might thereafter be consolidated? Clearly, it is the same benefit that the contract gives to each of those companies of exemption from a part of its statutory liability for expense of pavement in those parts of the streets in' which such company was operating its road. In respect to such parts of the streets the contract gave exemption to each of said companies from its liability to the extent that thereafter it should pay “ one-fifth of the net cost of laying new pavement between the rails of its tracks; ” and in view of the fact that the property of such company might thereafter be transferred to another, it was the intention of this provision that as to those parts of the streets the same exemption should extend to and inure to the benefit of the successor of such company, or to the company with which it might consolidate. It could not have been intended to apply to the tracks of other railroads then operated or which might at’any time thereafter be operated by other companies in other parts of the city of Binghamton.
*331Nor do I think that the defendant is relieved from its legal burden by the other clause in the contract, that “ the terms and conditions herein set forth shall apply and extend to any additions or extensions of the tracks of said railway company.” The track of the Court Street and East End Railroad Company in Court street was not in any sense an addition or extension of the tracks of either of the contracting railroad companies, and did not become so on the consolidation of the company with the other two railroad companies. It then became the property of the new corporation. The contention of the defendants’ counsel is that as a result of the consolidation of the two contracting companies, after the execution of the contract, and the forming thereby of a new corporation, and of the consolidation, two years thereafter, of this new corporation with two other railroad companies, thereby forming another new corporation, this last corporation, by virtue of these two provisions of the contract, became entitled to the partial exemption provided in the contract from its statutory obligation for the expense of paving Court street. If this be so, it must likewise have the same exemption in respect to the expense of paving any other street, on which the tracks of any of the consolidating companies were laid. Suppose this new corporation, the defendant, should hereafter consolidate with other companies now existing, or hereafter organized and operating roads in other streets of Binghamton, would the new corporation formed thereby be entitled to the exemption of the contract from the expense for paving all the streets used by the consolidating companies? Yet this is the logical result of the contention of the defendants’ counsel. Such consolidations might continue indefinitely with the growth of the city, and the exemption would thereby be indefinitely extended.
It is also claimed by the defendants that the application of the provisions of the contract to the Court Street and East End Railroad Company was within the contemplation of the contracting parties. If so, they failed to express such intention in any reasonably clear language. If such had been their purpose they would have undoubtedly employed suitable language to express it.
While I do not deem it of special importance as bearing on that question, there is some testimony on the question which is not without some significance. Mr. Curran, who was the mayor of the city *332of Binghamton in 1891 and 1892, when the resolutions were passed by the common council, and was a member of the special committee appointed to take the question into consideration, testifies that during* any of the time that these matters were pending before the common council, or before the committee, there was no claim made by the representatives .of the Binghamton and Port Dickinson Railroad Company and the Binghamton Railroad Company that the contract related to, included or was to include the Court Street and East End road. Mr. Wentz, who was president of the common council in 1892, testifies to the same thing.
The contract in question is one whereby each of the contracting railroad companies was exempted from a large legal obligation in consideration of $1,036.22 paid by one of the companies to the city of Binghamton in settlement of a litigation between that company and the city, and of the privilege of stringing on the poles of the companies the police and fire wires of the city and its electric light' wires, if the city should ever own an electric light plant. The difference between the amount of the statutory obligation of the defendant railroad company and the amount of its obligation as claimed by the company is alone for the paving of less than half a mile of Court street over $8,000.
A contract of such character granting exemption from taxation should not be so construed as to extend its provisions for exemption beyond its explicit terms or the clear and reasonable intention of the parties.
Such a construction produces the conviction that the contract has no application to the pavement laid on. Court street between Liberty and Carroll streets, and that for this reason the judgment should be reversed.
All concurred, except Smith, J., dissenting.